Citation Nr: 1235223	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  11-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable initial rating for the service-connected bilateral hearing loss disability.

2.  Entitlement to extraschedular evaluation for the service-connected tinnitus disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for tinnitus and assigned an initial rating of 10 percent disabling effective from December 7, 1999.  

Also on appeal is a March 2011 RO rating decision that granted service connection for bilateral hearing loss disability and assigned a noncompensable initial rating effective from April 13, 2010.

The Veteran and his Spouse testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2012.  A transcript of the hearing is of record.

During the September 2012 videoconference hearing cited above the Veteran for the first time raised the issues of earlier effective date for service connection for hearing loss and tinnitus, to include as due to Clear and Unmistakable Error (CUE) in the rating decisions on appeal.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket.  


REMAND

The Board finds additional development is required before the issues of initial evaluation of the service-connected bilateral hearing loss and bilateral tinnitus disabilities may be adjudicated.

The Veteran had a VA audiological evaluation in May 2010 in which the audiologist in effect recorded the audiometric findings but provided very little discussion about the functional impairment actually caused by the Veteran's hearing loss and tinnitus.  The Unites States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Because the May 2010 examination report is insufficient under Martinak, remand is required at this point.   38 C.F.R. § 3.159(c)(4).

The Board notes that the assigned initial rating of 10 percent is the maximum available schedular rating available for tinnitus.  However, during the videoconference hearing the Veteran asserted extraschedular evaluation is warranted because he is legally blind and his tinnitus accordingly presents a degree of impairment of function that is not contemplated by the rating schedule.  Because the VA audiologist in May 2010 provided no discussion about the impairment of function attributable to tinnitus, the Board is unable to determine if extraschedular referral is warranted, and it is remanded with the appeal for increased rating for hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records, to include records of the Veteran's treatment at the Buffalo, New York, VA Medical Center, the Veteran should be afforded an audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss and tinnitus disabilities.  The claims folder must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.  

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.   See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

The examiner should provide a complete rationale for all opinions provided.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal, to specifically include a determination of whether referral for extraschedular evaluation for bilateral hearing loss and/or tinnitus is warranted.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

